Cary, NC Contact:Shawn Poe, CFO919-677-4019 Ply Gem Reports Fourth Quarter 2009 Results March 19, 2010, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced fourth quarter 2009 net sales of $214.6 million, an 8.5% decrease from the $234.5 million for the same period in 2008.For the full year of 2009, net sales were $951.4 million which is 19.0% lower than 2008 full year net sales due to market wide declines in residential construction which are estimated to be down over 28%.Fourth quarter and full year 2009 net sales were consistent with the Company’s previously provided guidance. Adjusted EBITDA for the fourth quarter of 2009 was $27.8 million compared to $6.1 million for the fourth quarter of 2008.For the full year of 2009, Adjusted EBITDA was $113.7 million compared to $94.4 million for the full year of 2008.Fourth quarter and full year 2009 Adjusted EBITDA was slightly favorable to previously provided guidance. Operating earnings for the fourth quarter of 2009 were $12.1 million compared to an operating loss beforegoodwill impairmentof $10.2 million for the fourth quarter of 2008.For the full year of 2009,operating earnings were $40.1 million compared to operating earnings beforegoodwill impairmentof $19.9 million for the full year of 2008. Gary E. Robinette, President and CEO, said “Ply Gem's fourth quarter and full year 2009 sales and Adjusted EBITDA results continue to reflect the challenging conditions that exist in the housing market today.Despite these challenges, Ply Gem’s fourth quarter Adjusted EBITDA demonstrated significant improvement over the same period in 2008 which continues our trend of positive year over year earnings performance which began with our second and third quarter results.Furthermore, our full year 2009 Adjusted EBITDA was over 20% higher than our 2008 performance despite the fact that single family housing starts were 28.8% below 2008 levels.
